DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/07/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 3/08/2021 has been considered by the Examiner. Currently claims 1-3, 5-10, 12-14, and 16-17 are pending, claims 1 and 8 have been amended, and claims 4, 11, and 15 have been canceled. A complete action on the merits of claims 1-3, 5-10, 12-14, and 16-17 follows below.  
Claim Objections
Claim8 is objected to because of the following informalities:  
In claim 8 amend “at and edge of the first end” to recite –at an edge of the first end--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (5,792,216).
Regarding claim 1, Kappel teaches a convective device ([Abstract]), comprising:
a pneumatic structure formed by one or more layers (blanket 10, Col. 2 line 40),  
a partially detachable access duct comprising a first end and an opposing second end, wherein the first end of the partially detachable access duct is detachable from the pneumatic structure (see annotated Fig. 1 below ; Col. 3 lines 1-2) and configured to receive a hose in connection with an inflation medium source at an edge of the first end (inlet 30 is positioned at an edge of the first end and receive a supply hose), and wherein the second end of the partially detachable access duct is in fluid connection with the pneumatic structure (see annotated Fig. 1 below), and 
a separation device disposed on a side of the partially detachable access duct (perforated slit 23),
wherein the partially detachable access duct comprises an air-guide device disposed in the partially detachable access duct (spot welds 50), wherein the air-guide device is configured to direct flow of inflation medium when the partially detachable access duct is bent (Col. 4 lines 43-47).
While Kappel provides the air-guide device is disposed proximate to a longitudinal edge of the partially detachable access duct (welds 50 are proximate the longitudinal edge of the access duct), Kappel is silent about specifically teaching wherein 
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket in Kappel such that the air guide device disposed in the partially detachable access duct is disposed no more than one inch from a longitudinal edge of the partially detachable access duct, since applicant has not disclosed criticality for the claimed range and it appears that the invention would perform equally as well with the air guide device being disposed proximate to a longitudinal edge of the partially detachable access duct.

    PNG
    media_image1.png
    632
    825
    media_image1.png
    Greyscale

Regarding claim 2, Kappel teaches the limitations of claim 1 as well as wherein the separation device comprises a separation element and a seal surrounding the 
Regarding claim 3, Kappel teaches the limitations of claim 1 as well as wherein the separation element comprises at least one of a line of weakness, perforation, and slit (perforated slit 23). 
Regarding claim 5, Kappel teaches the limitations of claim 1 as well as wherein the air-guide device comprises a plurality of staked seals (spot welds 50).
Regarding claim 6, Kappel teaches the limitations of claim 5 as well as wherein at least part of the staked seals are disposed proximate to the longitudinal edge of the partially detachable access duct (spot welds 50 are disposed proximate the longitudinal edge the duct).
Regarding claim 7, Kappel teaches the limitations of claim 6 as previously rejected above. While Kappel provides the seals are spaced apart, it is silent about specifically teaching wherein at least part of the staked seals are disposed generally equal spacing along the longitudinal edge. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimension of the spacing such that the spacing of the was equal since Kappel provides warm air in all direction and therefore allow for better heat distribution within the blanket , reducing the occurrence of hot or cold sports (Col. 4 lines 43-47), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).
Claims 8-10, 12-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (5,792,216) in view of Jennings (Patent No. 5,261,145).  
Regarding claim 8, Kappel teaches a convective system ([Abstract]), comprising:
a hose configured to connect to an inflation medium source (supply hose and blower unit; Col. 4 line 38);
a convective device (blanket 10), comprising:
a pneumatic structure formed by one or more layers (blanket 10; Col. 2 line 40),
a partially detachable access duct comprising a first end and an opposing second end, wherein the first end of the partially detachable access duct is detachable from the pneumatic structure (see annotated Fig. 1 above; Col. 3 lines 1-2) and configured to receive the hose at an edge of the first end (inlet 30 is positioned at an edge of the first end and receive a supply hose), and wherein the second end of the partially detachable access duct is in fluid connection with the pneumatic structure (see annotated Fig. 1 above), and 
a separation device disposed on a side of the partially detachable access duct (perforated slit 23),
wherein the partially detachable access duct comprises an air-guide device disposed in the partially detachable access duct (spot welds 50), wherein the air-guide device is configured to direct flow of inflation medium when the partially detachable access duct is bent (Col. 4 lines 43-47).
While Kappel provides the air-guide device is disposed proximate to a longitudinal edge of the partially detachable access duct (welds 50 are proximate the 
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket in Kappel such that the air guide device disposed in the partially detachable access duct is disposed no more than one inch from a longitudinal edge of the partially detachable access duct, since applicant has not disclosed criticality for the claimed range and it appears that the invention would perform equally as well with the air guide device being disposed proximate to a longitudinal edge of the partially detachable access duct.
Kappel does not teach a hose clamp, comprising: an encircling element having an inner surface and an opposing outer surface, a grabbing component extending from the outer surface of the encircling element; and an engaging component disposed on the inner surface of the encircling element, wherein the hose clamp is configured to be used at the connection of the partially detachable access duct and the hose.
However, Jennings teaches a hose clamp (clamp capable of being closed around tube, hose, pipe fitting or the like; Col. 4 line 1) comprising an encircling element having an inner surface and an opposing outer surface (strap body 12 comprising an inner and outer surface), a grabbing component extending from the outer surface of the encircling element (projection 24), and an engaging component disposed on the inner surface of the encircling element (a plurality of half dome projections on the inner surface of the strap body 12), wherein the hose clamp is configured to be used at the connection of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a hose clamp comprising an encircling element, a grabbing component, and an engaging component wherein the hose claim is configured to be used at the connection of the partially detachable access duct and the hose, since Jennings discloses the clamp can close around a hose or pipe fitting and provide for a secure connection.
Claim 9 recites the same limitations of claim 2 as previously rejected above. 
Claim 10 recites the same limitations of claim 3 as previously rejected above. 
Claim 12 recites the same limitations of claim 5 as previously rejected above. 
Claim 13 recites the same limitations of claim 6 as previously rejected above.
Claim 14 recites the same limitations of claim 7 as previously rejected above
Regarding claim 16, Kappel in view of Jennings teaches the limitations of claim 8 as previously rejected above. Jennings teaches wherein the encircling element has a first end and a second end (first half and second half of the strap body 12), and wherein the engaging component comprises a first set of engaging elements disposed proximate to the first end (a plurality of half dome projections 30 that are disposed on the first half of strap body 12…projections prevent the tube or hose from sliding).
Regarding claim 17, Kappel in view of Jennings teaches the limitations of claim 8 as previously rejected above. Jennings teaches wherein the engaging component comprises a second set of engaging elements disposed proximate to the second end (a 
Response to Arguments
Applicant’s arguments, filed 3/08/2021, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the claims and in view of Applicant’s amendments a new ground(s) of rejection is made over Kappel (5,792,216) for claim 1, and Kappel (5,792,216) in view of Jennings (Patent No. 5,261,145) for claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794